Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “a particle size distribution measuring device that irradiates with light a particle group which is a measurement target and which is accommodated in a cell and that calculates a particle size distribution of the particle group on the basis of a light intensity signal indicating a light intensity of diffracted/scattered light resulting from the particle group”.  The instant phrase is a run-on sentence that fails to clearly identify the properties of each of element of the phrase.  For instance, does the “particle size distribution measuring device” or the “particle group” calculate a particle size distribution of the particle group on the basis of a light intensity signal?  The examiner infers that the measuring device 
Regarding claim 1, it is clear from the specification (P. 0022, Fig. 1, item 102) that the feature of the “second particle size distribution measuring mechanism 102” is essential to the definition of the invention.  Since claim 1 does not contain this feature, the claim lacks essential subject matter of the invention, and is therefore indefinite.
	Claims 1 and 5 recite the phrase “a light intensity of diffracted/scattered light”.  It is not clear if the phrase refers to diffracted or scattered light, to diffracted and scattered light, or diffracted and/or scattered light.  One of ordinary skill would not be apprised of the claims scope.
Regarding claims 1 and 5, the claim recites the phrase “a light intensity spectrum obtained by subtracting an influence of the non-target spectrum”.  It is not clear what physical feature should be represented by the phrase “an influence”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimaoka (JP 2016048185A, published 04/07/2016).
Regarding claims 1 and 5, Shimaoka discloses a particle size distribution measuring device (“bubble size distribution measuring device:, P.0020, Figure 1) that irradiates with light a particle group which is a measurement target (bubbles, P. 0020) and which is accommodated in a cell ( flow cell, P. 0030, Figure 1, item 15), and that calculates a particle size distribution of the particle group (bubble size distribution of gas particles, P. 0029) on the basis of a light intensity signal indicating a light intensity of diffracted/scattered light resulting from the particle group (as measured by the photodiode array, P. 0030, Figure 1, items 17-19), comprising:
An actual spectrum obtaining unit that obtains an actual spectrum which is a light intensity spectrum obtained from the light intensity signal (implicit for obtaining the “second light intensity distribution”, P. 0047); 
A non-target spectrum calculating unit (implicit for obtaining the “first light intensity distribution”, P. 0047) that receives non-target particle size distribution data (the “first light intensity distribution”) indicating a particle size distribution of a non-target particle group which is not the measurement target and which is accommodated in the cell and that calculates, on the basis of the non-target particle size distribution data (the “background”, P. 0047), a non-target spectrum which is a light intensity spectrum to be obtained by irradiating the non-target particle group with light (implicit for background);
A non-target spectrum removing unit (implicit for subtracting the first light intensity distribution data from the second light intensity distribution data, P. 0047) that calculates a target spectrum which is a light intensity spectrum obtained by subtracting an influence of the non-target spectrum from the actual spectrum; and
A target particle size distribution calculating unit that calculates the particle size distribution of the particle group which is the measurement target on the basis of the target spectrum (by calculating the particle size distribution data q using the light intensity distribution data s obtained in the manner, the bubble size distribution of the fine bubbles contained in the fine bubble-containing medium can be accurately measure, P. 0047).
Regarding claim 3, Shimaoka discloses an overall particle size distribution calculating unit that calculates an overall particle size distribution which is a particle size distribution of an overall particle group obtained from the actual spectrum (second light intensity distribution data measures the stock solution containing fine bubbles, solid particles, and liquid particles (i.e. overall distribution)); and a non-target particle size distribution specifying unit that specifies the particle size distribution of the non-target particle group on the basis of the overall particle size distribution and a particle size range outside the measurement target, wherein the non-target spectrum calculating unit receives, as the non-target particle size distribution data, the particle size distribution specified by the non-target particle size distribution specifying unit (first light intensity distribution data is obtained as background and is subtracted from overall particle distribution data from second light intensity distribution data set to obtain target (fine bubble) particle distribution data).
Regarding claim 4, wherein the non-target spectrum calculating unit calculates the non-target spectrum by using the non-target particle size distribution data and a refractive index of the non-target particle group (value of each element ai,j within A are calculated using the refractive index of the gas constituting the gas particles, wherein A is a coefficient matrix for converting the particle size distribution data q into light intensity distribution data s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim is rejected under 35 U.S.C. 103 as being unpatentable over Shimaoka  et al. (JP 2016048185A, published 04/07/2016).
Regarding claim 2, Shimaoza discloses non-target particle size distribution data is obtained through diffraction or scattering measurement, but does not explicitly disclose measuring by mean other than scattering.  However, selecting a measurement means other than scattering is known in the art and in light of the independent data provided by non-scattering measurements, it would have been an obvious choice to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REBECCA CAROLE. BRYANT
Examiner
Art Unit 2877



/REBECCA C BRYANT/         Examiner, Art Unit 2877